DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 07/07/2022. Claims 1-4, 9-10, 13-18, 21-23, 26, 51 were pending. Claim 1 was amended. Claims 5-8, 11-12, 19-20, 24-25, 27-50 were cancelled. 
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicant’s amendment was sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection 35 U.S.C 103, the applicants stated “None of these documents discloses physical etching by ion acceleration and neither does TAO (cited in earlier Office Action).”  The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 103.
Allowable Subject Matter
4.	Claims 1-4, 9-10, 13-18, 21-23, 26, 51 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Regarding to claims 1-4, 9-10, 13-18, 21-23, 26, 51, the cited prior arts fail to disclose or suggest etching the exposed portion or portions of the single crystalline diamond substrate or layer by exposing the indentation in the mask layer and the first and second adhesion layers as well as the exposed portion or portions of the single crystalline diamond substrate or layer to plasma etching and etching entirely through the single crystalline diamond substrate or layer; wherein the etching of the exposed portion or portions of the single crystalline diamond substrate or layer is carried out using plasma etching and using physical etching via acceleration of plasma created ions against the exposed portion or portions of the single crystalline diamond substrate or layer in combination with all other limitations in the claims.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713